DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e)The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63027723, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Nowhere does the Application No. 63027723 discuss limitations recited in claims 3, 9, and 10 as follows:
Claim 1 – “parsing a first syntax element indicating a level to which a video sequence conforms, and that is aligned as a second byte of the profile level tier syntax structure” and “parsing a third syntax element, specifying whether a constraint is imposed, by using a value of the second syntax element.”

parse a first syntax element indicating a level to which a video sequence conforms, and that is aligned as a second byte of the profile level tier syntax structure;” and “parse a third syntax element, specifying whether a constraint is imposed, by using a value of the second syntax element.”
Claim 3 – “the profile level tier syntax structure includes a first syntax element indicating a level to which a video sequence conforms, and that is aligned as a second byte of the profile level tier structure,” and “(ii) a third syntax element, specifying whether a constraint is imposed, by using a value of the second syntax element.”
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the word "optionally." This renders the claim indefinite because it is unclear whether the limitation(s) following the word "optionally” are part of the claimed invention. Claim 1 also recites the limitations “that is aligned as a second byte of the profile level tier syntax structure” and “parsing a third syntax element, specifying whether a constraint is imposed, by using a value of the second syntax element.” These limitations are unclear and undefined. 
Regarding claims 2-3, claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because claims 2-3 recite limitations analogous to the limitations, in question, discussed above with respect to claim 1.	

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Li et al. (US20210321130A1), hereinafter referred to as Li.
Regarding claim 1, Li discloses method of decoding video data, the method comprising:
receiving a profile level tier syntax structure providing level information and, optionally, profile, tier, sub-profile, and general constraints information (See [0116] and Table 5 – profile_tier_level syntax);
parsing a first syntax element indicating a level to which a video sequence conforms, and that is aligned as a second byte of the profile level tier syntax structure (See page [0118] - general_level_idc);
parsing a second syntax element specifying whether general constraints information syntax elements are present in the profile level tier syntax structure (See [0116] - general_constraint_info); and
parsing a third syntax element, specifying whether a constraint is imposed, by using a value of the second syntax element (See [001] and table 6 - e.g., infra_only_constraint_flag).
Regarding claim 2, claim 2 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Regarding claim 3, claim 3 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Examiner submits that it is known that the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486